Citation Nr: 1424269	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for a foot disability, to include flat feet and gout.



REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to November 1986 and from August 2, 2005 to August 16, 2005.  He also had periods of service in the Army National Guard and Army Reserve, including periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

After remanding the claims in October 2009, the Board denied entitlement to service connection for hypertension in May 2011.  In December 2011, United States Court of Appeals for Veterans Claims (the Court) granted a joint motion to vacate the Board's decision as to this issue and remanded the claim to the Board.  In its May 2011 decision, the Board noted that no substantive appeal had been filed as to the claims for entitlement to service connection for bilateral knee disabilities and sleep apnea.  The Board had previously remanded these claims for issuance of a statement of the case.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  The Board took testimony on the issues of entitlement to service connection for bilateral knee disabilities and sleep apnea.  The Board therefore considers these issues to be on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed substantive appeal, VA waived any objections it might have had to the timeliness of filing).  The Virtual VA file reflects that a May 2012 rating decision was issued in which the RO denied applications to reopen claims for entitlement to service connection for bilateral knee disabilities and sleep apnea.  Given the Board's determination that the prior claims are still on appeal, it will not consider the RO rating decision issued in the interim.

The Board also notes that a different Veterans Law Judge conducted a June 2009 hearing, but this hearing related only to two issues unrelated to those at issue on this appeal.  There is therefore no need for that Veterans Law Judge to participate in this remand, and no current need for a panel decision and consideration of whether a third hearing is required before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011) (requiring that a veteran must be provided the opportunity for a hearing before all three Veterans Law Judges in a panel decision).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his written statements and Board hearing testimony with regard to hypertension, the Veteran essentially contended that his hypertension either began or was aggravated by the periods of ACDUTRA and INACDUTRA or by his second (or third) periods of active duty.  In January 1999, his blood pressure reading was 158/100. A diagnosis of hypertension is shown in treatment records dated in 2001 and 2002.  In May 2004, the blood pressure reading was shown to be 144/98.  On examination in June 2005, his blood pressure reading was 168/89.  On examination on August 6, 2005, his blood pressure reading was 165/105.  On August 8, 2005, his blood pressure reading was 130/89. In March 2006, his blood pressure reading was 140/90.  In June 2007, his blood pressure reading was 128/88.

As to the other disabilities, the Veteran also indicated that they were aggravated by his periods of ACDUTRA or INACDUTRA, and also indicated that they were incurred in or aggravated by his first period of service.  Although the claims file contains service personnel records relating to the Veteran's periods of ACDUTRA and INACDUTRA, including a Chronological Statement of Retirement Points (AHRC Form 249-E), there is no document that reflects the precise dates on which the Veteran served in an ACDUTRA capacity and those dates on which he served in an INACDUTRA capacity.  This information is crucial in addressing the Veteran's contentions that his disabilities were aggravated by his ACDUTRA and INACDUTRA.

Entitlement to service connection is warranted for disability due to disease or injury incurred in or aggravated by ACDUTRA.  Further, entitlement to service connection  is warranted for a disability due to an injury incurred or aggravated while on INACDUTRA.  Therefore, a remand is warranted to determine all of the Veteran's periods of ACDUTRA and INACDUTRA, and then to obtain medical opinions as to whether any disability was incurred in or aggravated by a period of ACDUTRA and INACDUTRA.  In this latter regard, given that no argument or evidence has been submitted to suggest that hypertension, sleep apnea and/or gout are due to an injury, the questions asked below will be tailored appropriately.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the National Personnel Records Center, the Army Reserve, and the Alabama National Guard in an attempt to verify each and every period of active duty, active duty for training, and inactive duty training performed by the appellant.  In this regard a report detailing the appellant's award of reserve retirement points will NOT represent compliance with this instruction.  Rather, each and every date of active duty, active duty for training, and inactive duty training must be verified.  If the dates of the appellant's service cannot be determined otherwise, the RO must contact the Defense Finance and Accounting Service (DFAS) and request that they review the claimant's pay record to determine the dates and types of military service performed by the appellant.  That is, DFAS must determine for what service periods was the appellant paid from an account designated to pay for inactive duty service; what service periods were paid from an account designated to pay for active duty for training, etc.).  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  All necessary tests should be conducted.  The examiner must have access to the Veteran's claims, Virtual VA, and VBMS files.  Following the examination the examiner must indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension was incurred in or aggravated by a period of active duty service or ACDUTRA.  The precise periods of service, including ACDUTRA must be provided to the examiner.  A complete rationale should accompany any opinion provided.

3.  After completing instruction one, schedule the Veteran for a VA examination to determine the etiology of any diagnosed knee disability.  All necessary tests should be conducted.  The examiner must have access to the Veteran's claims, Virtual VA, and VBMS files.  Following the examination the examiner must indicate whether it is as least as likely as not (50 percent probability or more) that any current knee disability was incurred in or aggravated by any period of active duty service.  If not, is it at least as likely as not that any diagnosed knee disorder was incurred or aggravated during any subsequent period of ACDUTRA or INACDUTRA.  The precise periods of service, including ACDUTRA and INACDUTRA must be provided to the examiner.  A complete rationale should accompany any opinion provided.

4.  After completing instruction one, schedule the Veteran for a VA examination to determine the etiology of any diagnosed sleep apnea.  All necessary tests should be conducted.  The examiner must have access to the Veteran's claims, Virtual VA, and VBMS files.  The examiner must indicate whether it is as least as likely as not (50 percent probability or more) that sleep apnea was incurred in or aggravated during any period of active duty service, or any subsequent period of ACDUTRA.  The precise periods of ACDUTRA must be provided to the examiner.  A complete rationale should accompany any opinion provided.

5.  After completing instruction one schedule the Veteran for a VA examination to determine the etiology of any foot disorder, to include flat feet and gout.  All necessary tests should be conducted.  The examiner must have access to the Veteran's claims, Virtual VA, and VBMS files.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any foot disorder was incurred in or aggravated during any period of active duty service.  If not, the examiner must address whether it is at least as likely as not that any diagnosed gout was incurred or aggravated during any period of ACDUTRA.  If not, the examiner must determine whether it is at least as likely as not that any residuals of a foot injury were incurred or aggravated during a period of ACDUTRA or INACDUTRA.  The precise periods of ACDUTRA or INACDUTRA must be provided to the examiner.  A complete rationale should accompany any opinion provided.

6.  The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  The AOJ must ensure that the examination report is in complete compliance with the directives of this remand.  The AOJ must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA and VBMS.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



